DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-15 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claim set, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 May 2022.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 3, 8, 9, 16, and 19 recites the limitation "the data blocks" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims. While a “plurality of data blocks” has been established, “the data blocks” have not, therefore it is unclear what is being reference as “the data blocks”. For the purposes of examination, “the data blocks” will be interpreted as “the plurality of data blocks”.

Claims 2 and 17 recites the limitation "the cloud" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims. No cloud has been established to identify the cloud. As “the cloud” has been given multiple definitions in the specification, it is unclear what is considered “the cloud”. For the purposes of examination, “the cloud” will be interpreted as any storage device accessed through a network connection, per the definition given in the supplied disclosure in [0060].

Claim 5 recites an equation.  There is insufficient antecedent basis for this limitation in the claims. The variables used in the equation are not defined in the claim, thus it is unclear what the following variables are defined as Id, d, Q, WT, a, and p. For the purposes of examination, Examiner will use the variable definitions give in [0095]-[0103].

Claims 16-19 recites the limitation "the system" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims. While claim 16 is directed at a “data storage system”, it is unclear if “the system” is the “data storage system” or a different system. For the purposes of examination, “the system” will be interpreted as “the data storage system”.

As dependent claims 2-10 and 17-19 are either directly or indirectly dependent upon rejected independent claims 1 or 16. Therefore dependent claims 2-10 and 17-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al "Row-Diagonal Parity for Double Disk Failure Correction" hereinafter referred to as Corbett in view of Baylor et al (5,862,158) hereinafter referred to as Baylor.

	Regarding claim [X], Corbett teaches A data storage system comprising:
a processor (Corbett 6 Performance Analysis, Pg. 9, "Performance of disk arrays is a function of disk I/O as well as the CPU and memory bandwidth required to construct parity during normal operation and to reconstruct lost data and parity after failures"); and
a memory (Corbett 6 Performance Analysis, Pg. 9, "Performance of disk arrays is a function of disk I/O as well as the CPU and memory bandwidth required to construct parity during normal operation and to reconstruct lost data and parity after failures";), 
wherein the system is configured to:
partition data into an array having a plurality of data blocks, wherein each data block is a column of elements of the data array (Corbett 1 Introduction, Pg. 3, "We present some simple extensions to the algorithm, showing how to add disks to an existing array, and how to protect multiple RAID-4 or RAID-5 arrays against double failures with a single extra parity disk"; both of the RAID systems used by Corbett break the data into chunks that are then striped across the plurality of disks in the RAID array);
store the plurality of data blocks across a plurality of storage nodes such that each storage node stores at least one of the data blocks (Corbett 1 Introduction, Pg. 3, "We present some simple extensions to the algorithm, showing how to add disks to an existing array, and how to protect multiple RAID-4 or RAID-5 arrays against double failures with a single extra parity disk"; both of the RAID systems used by Corbett break the data into chunks that are then striped across the plurality of disks in the RAID array);
encode a plurality of parity blocks based on the data array by:
each row having the elements of a diagonal of the data array (Corbett 4 Row-Diagonal Parity Algorithm, Pg. 6, "Each data block belongs to one row parity set and to one diagonal parity set. In the normal configuration, there is one row parity block and one diagonal parity block per stripe"); and
performing an exclusive OR (XOR) operation on the elements in each row of the shifted array to produce a parity block (Corbett 1 Introduction, Pg. 3, "It utilizes only exclusive-or operations during parity construction"), 
wherein the system is further configured to:
store the parity blocks across a plurality of the storage nodes, wherein decoding at least some of the parity blocks permits at least a portion of the data array to be recovered in the event that at least some of the data blocks are not accessible (Corbett 1 Introduction, Pg. 3, "We present some simple extensions to the algorithm, showing how to add disks to an existing array, and how to protect multiple RAID-4 or RAID-5 arrays against double failures with a single extra parity disk"; both of the RAID systems used by Corbett break the data into chunks that are then striped across the plurality of disks in the RAID array along with additional parity chunks that can be used to restore corrupted or lost data), however Corbett does not explicitly teach performing a shift operation on the data array to produce a shifted array comprising a plurality of rows.
Baylor teaches performing a shift operation on the data array to produce a shifted array comprising a plurality of rows (Baylor Fig. 4 DEFINE A PARITY ASSIGNMENT MATRIX HAVING N ROWS, EACH ROW INCLUDING THE ELEMENTS or THE PARITY SET VECTOR SHIFTED BY ONE OR MORE PLACES FROM THE PREVIOUS ROW).
As Corbett and Baylor are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System if Corbett with the Array shift of Baylor. One of ordinary skill in the art would have been motivated to make this modification because each shift increases the parity protection and allows recovery from a higher number of failed disks, as noted by Baylor in Col. 8 Lines 59-65, "This indicates that with the parity assignment vector above, all failures of adjacent disks can be recovered from. We repeat the process for all rotations up to ceiling(N/2). If, in all cases, all the vector elements can be marked by this method, then the parity assignment vector can be used to give an assignment of blocks to parity sets that allows reconstruction from all double disk failures”.

Independent claim 1 has substantially the same scope and limitations as claim 16 as it is the corresponding Method claim. Therefore, claim 1 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

	Regarding claim 2, the combination of Corbett and Baylor teaches The method of claim 1, wherein the plurality of storage nodes comprise at least one storage node which is in the cloud (Corbett 8 Implementation Experience, Pg. 12, "RDP has been implemented as a new feature of Network Appliance’s data storage system software (Data ONTAP) version 6.5. Data ONTAP is a complete software system, including an operating system kernel, networking, storage, file system, file system protocols, and RAID code"; ONTAP is a well-known software for controlling networked data arrays. As [0060] of the supplied Disclosure indicates that a storage device can be considered in the "cloud" if it is connected to the system through a network. Thus the ONTAP networked data arrays are cloud based storage).

Dependent claim 17 has substantially the same scope and limitations as claim 2 as it is the corresponding System claim. Therefore, claim 17 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 3, the combination of Corbett and Baylor teaches The method of claim 1, wherein the method further comprises: partitioning the data into an array having a greater number of data blocks than the number of storage nodes (Corbett 7 Algorithm Extensions, Pg. 12, "Expandable Arrays: The discussion so far has implied that the number of disks in an array is fixed at p + 1 for any selection of p. This is not actually the case. We can underpopulate an RDP array, putting fewer data disks than the maximum allowed in the array for a given value of p";); grouping the data blocks into a plurality of data block groups, wherein each data block group consists of a plurality of the data blocks (Corbett 1 Introduction, Pg. 3, "We present some simple extensions to the algorithm, showing how to add disks to an existing array, and how to protect multiple RAID-4 or RAID-5 arrays against double failures with a single extra parity disk"; both of the RAID systems used by Corbett break the data into chunks that are then striped across the plurality of disks in the RAID array. Each stripe is a grouping of data blocks); and storing each data block group across a plurality of the storage nodes, such that the data blocks of each data block group are striped across a plurality of the storage nodes (Corbett 1 Introduction, Pg. 3, "We present some simple extensions to the algorithm, showing how to add disks to an existing array, and how to protect multiple RAID-4 or RAID-5 arrays against double failures with a single extra parity disk"; both of the RAID systems used by Corbett break the data into chunks that are then striped across the plurality of disks in the RAID array. Each stripe is a grouping of data blocks).

Regarding claim 4, the combination of Corbett and Baylor teaches The method of claim 3, wherein the method further comprises: encoding a parity block based on the data blocks in each data block group (Corbett 4 Row-Diagonal Parity Algorithm, Pg. 6, "Each data block belongs to one row parity set and to one diagonal parity set. In the normal configuration, there is one row parity block and one diagonal parity block per stripe").

Regarding claim 6, the combination of Corbett and Baylor teaches The method of claim 1, wherein encoding the plurality of parity blocks utilises only XOR operations (Corbett 1 Introduction, Pg. 3, "It utilizes only exclusive-or operations during parity construction").

Regarding claim 7, the combination of Corbett and Baylor teaches The method of claim 1, wherein each data block and each parity block is represented by a polynomial with each element being a coefficient of the polynomial (Corbett 6 Performance Analysis, Pg. 10, "In an array of size p−1 rows × p+1 disks, there are p−1 data blocks per row, and p − 2 xor operations are required to reduce those blocks to one parity block. Row parity thus requires (p−1)(p−2) = p2−3p+2 xors").

Regarding claim 18, the combination of Corbett and Baylor teaches The system of claim 16, wherein the system further comprises: an XOR processing module which is coupled to the processor, the XOR processing module being configured to only execute XOR processing operations (Corbett 1 Introduction, Pg. 3, "It utilizes only exclusive-or operations during parity construction as well as during reconstruction after one or two failures. Therefore, it can be implemented easily either in dedicated hardware, or on standard microprocessors";).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Corbett and Baylor as applied to claims 1 above, and further in view of Hartline et al (US 2006/0074954 A1) hereinafter referred to as Hartline.

Regarding claim 5, the combination of Corbett and Baylor teaches The method of claim 1, the combination of Corbett and Baylor teaches calculating only a single diagonal parity and not a plurality of diagonal parity using various slopes, therefore the combination of Corbett and Baylor doesn’t explicitly teach wherein encoding the plurality of parity blocks (P) based on the data array (X) comprises performing a multiplication operation in accordance with this equation 

    PNG
    media_image1.png
    216
    664
    media_image1.png
    Greyscale

Hartline teaches wherein encoding the plurality of parity blocks (P) based on the data array (X) comprises performing a multiplication operation in accordance with this equation (Hartline [0012] "A variant of the EvenOdd (EO.sup.+(p, d-1)) code achieves column distances greater than three for certain array dimensions, but still has non-optimal update complexity [reference is made to M. Blaum, et. al., "MDS array codes with independent parity symbols," IEEE Transactions on Information Theory, vol. 42, pp. 529-542, 1996]. The present invention is similar to the EO.sup.+(p, d-1) code in that parity is computed along slopes of various values through the two-dimensional array of data and has the notion of logical data elements preset to zero (or some other fixed value)).

As the combination of Corbett with Baylor and Hartline are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Corbett and Baylor with the plurality of parity computations of Hartline. One of ordinary skill in the art would have been motivated to make this modification because while Corbett is only teaching a single diagonal parity, a mere duplication of parts is not patentably distinct. See MPEP 2144.04 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In addition, while the multiple diagonal parities of the claims uses an incremental slope, the underlying calculation and result is substantially similar, and using various slopes to calculate multiple parities is a well-known methodology in the field, as evidenced by Hartline. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to implement the multiple parity calculations of Hartline into the System of the combination of Corbett and Baylor to improve the amount of parity protections of the system, which makes the system more secure as additional drives can fail while still being able to recover the data. As Hartline is implementing this process in a System substantially similar to the one of Corbett and Baylor, a person having ordinary skill in the art before the effective filing date of the invention would have a reasonable chance of success implementing this modification.

Claim(s) 8-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Corbett and Baylor as applied to claims 1 and 16 above, and further in view of Yanovsky et al (US 20170272209 A1) hereinafter referred to as Yanovsky.

		Regarding claim 8, the combination of Corbett and Baylor teaches The method of claim 1, however the combination of Corbett and Baylor does not explicitly teach wherein the method further comprises: encrypting at least one of the data blocks using an encryption key.
Yanovsky teaches wherein the method further comprises: encrypting at least one of the data blocks using an encryption key (Yanovsky [0080] "By way of overview and introduction, data security, system reliability and integrity are provided in a distributed storage system, such as in a cloud storage system, including for client data. Security can be provided by data encryption and secret sharing, and data segments can be encrypted as a function of individual encryption keys, which can be further encrypted with key encryption keys (“KEKs”) that are distributed over storage nodes using secret sharing").
As the combination of Corbett with Baylor and Yanovsky are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Corbett and Baylor with the Encryption of Yanovsky. One of ordinary skill in the art would have been motivated to make this modification because encryption is a known method of improving security of a system, as noted by Yanovsky in [0080].

Dependent claim 19 has substantially the same scope and limitations as claim 8 as it is the corresponding System claim. Therefore, claim 19 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 9, the combination of Corbett and Baylor teaches The method of claim 1, however the combination of Corbett and Baylor does not explicitly teach wherein the method further comprises: compressing at least one of the data blocks.
Yanovsky teaches wherein the method further comprises: compressing at least one of the data blocks (Yanovsky [0080] "Further, optional compression can be applied to data, depending on respective client preferences").
As the combination of Corbett with Baylor and Yanovsky are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Corbett and Baylor with the compression of Yanovsky. One of ordinary skill in the art would have been motivated to make this modification because compression is a well-known method of improving the storage capacity of a system without adding additional drives. As the combination of Corbett with Baylor and Yanovsky are all performing RAID encoding with diagonal parity calculations, only the compression of Yanovsky is being added and thus one of ordinary skill in the art would have a reasonable chance of success.

Regarding claim 10, the combination of Corbett and Baylor teaches The method of claim 1, however the combination of Corbett and Baylor does not explicitly teach The method of claim 1, wherein the method comprises performing the XOR operations simultaneously in parallel across a plurality of processing devices.
Yanovsky teaches The method of claim 1, wherein the method comprises performing the XOR operations simultaneously in parallel across a plurality of processing devices (Yanovsky [0135] "In storage systems erasure coding module operates with chunks of data. Each chunk can include a number of elements; this number is the same for all chunks. Operations performed on chunks can be parallelized, since the same computations should be performed for all elements of a chunk").
As the combination of Corbett with Baylor and Yanovsky are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Corbett and Baylor with the parallel processing of Yanovsky. One of ordinary skill in the art would have been motivated to make this modification because parallel processing is a well-known method of improving the operational speed of a system. As the combination of Corbett with Baylor and Yanovsky are all performing RAID encoding with diagonal parity calculations, only the parallel processing of Yanovsky is being added and thus one of ordinary skill in the art would have a reasonable chance of success.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        /MASUD K KHAN/Primary Examiner, Art Unit 2132